FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NEVADA BELL,                              
                 Plaintiff-Appellee,
                v.
PAC-WEST TELECOMM, INC.,                         No. 01-15790
             Defendant-Appellant,
               and                                D.C. No.
                                               CV-99-00492-ECR
NEVADA PUBLIC UTILITIES                            ORDER
COMMISSION; JUDY M. SHELDREW,
and MICHAEL A. PITLOCK,
Commissioners,
                       Defendants.
                                          
         Appeal from the United States District Court
                  for the District of Nevada
          Edward C. Reed, District Judge, Presiding

                    Argued and Submitted
         January 12, 2005—San Francisco, California

                     Filed January 24, 2005

   Before: John T. Noonan, Carlos T. Bea, Circuit Judges,
                   and Robert E. Jones.*


                            COUNSEL

D. Anthony Rodriguez, San Francisco, California, for the
defendant-appellant.

   *The Honorable Robert E. Jones, United States Senior District Judge
for the District of Oregon, sitting by designation.

                                1013
1014            BELL v. PAC-WEST TELECOMM
Kevin M. Fong, San Francisco, California, for the plaintiff-
appellee.


                         ORDER

  The judgment of the district court is AFFIRMED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.